Citation Nr: 1506471	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-00 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a 60 percent rating for lumbar myositis with L5-S1 bulging disc from November 1, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1996 to October 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO reduced the rating for the Veteran's service-connected lumbar myositis with L5-S1 bulging disc from 60 to 10 percent, effective November 1, 2009.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

In October 2012, the Veteran testified during a video-conference hearing with the RO in St. Petersburg, Florida; and, in January 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings have been  associated with the claims file.

In addition to the paper claims file, the Veteran has paperless, electronic files in the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  These files contain no additional evidence relevant to the appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The August 2009 rating decision in which the RO reduced the rating for service-connected lumbar myositis with L5-S1 bulging disc from 60 to 10 percent, and the November 2011 SOC issued after the Veteran initiated an appeal of that action,  reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSION OF LAW

As the RO's reduction of the rating for service-connected lumbar myositis with L5-S1 bulging disc from 60 percent to 10 percent, effective November 1, 2009, was not in accordance with law,  restoration of the 60 percent rating from that date is appropriate.  . 38 U.S.C.A. § 1155 (West 2002 and 2014); 38 C.F.R. § 3.344 (2009-2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for restoration of a 60 percent rating for lumbar myositis with L5-S1 bulging disc, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

A veteran's disability will not be reduced unless improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155. When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277 (1992).  

Service treatment records show that the Veteran injured his lower back while lifting heavy objects on several occasions and in a fall from a helicopter during active service.  Outpatient records document  treatment for low back pain radiating to the legs starting in late 1997.  A military examiner noted chronic low back pain on an August 1999 medical assessment.  

In December 1999, a VA physician noted the Veteran's reports of episodes of severe back pain with radiation to the right buttock on bending, walking, driving, or sitting for an extended time.  He occasionally used anti-inflammatory medication but did not use a support device.  On examination, the physician noted limitation of range of motion including to 60 degrees on flexion, with pain on motion forward flexion and extension.  The physician also noted moderate to severe muscle spasms and moderate tenderness on palpation.  A computed tomography scan of the lumbar spine revealed  broad based posterior bulging disc at L5-S1.  

The same physician again examined the Veteran in January 2001.  The Veteran reported no use of medication, as he could tolerate moderate back pain, but that he experienced four to five exacerbations of severe acute pain in the past year that required bed rest for several hours.  Although the physician noted no pain on motion at the time of his examination, forward flexion was limited to 75 degrees with moderate muscle spasms.  The physician also noted diminished sensation and reflexes in the lower legs.  The physician diagnosed lumbar myositis and a L5-S1 broad based disc bulge with asymmetric enlargement of the right S1 root secondary to radiculopathy.  The Veteran was able to work full time as a hotel front desk agent.  

In April 2001, the San Juan RO  granted service connection for lumbar myositis with bulging L5-S1 disc and assigned a 60 percent rating effective October 10, 1999, the day following discharge from active duty.  The rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5021-5293 (2001) for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrative muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with  little intermittent relief. 

In May 2007, the Veteran underwent a  review examination.  The same VA physician who examined the Veteran in 1999 and 2001 noted the Veteran's report that his lumbar disability was progressively worse and included symptoms of erectile dysfunction and leg numbness.  The Veteran reported severe pain with exacerbations weekly or monthly lasting one to two days but was not ordered best rest by a physician.  He reported that he lost three weeks of work time in the past year because of low back pain.  On examination, the physician noted a normal range of motion in all directions including 90 degrees forward flexion but with pain on motion, muscle spasms, and a reduction of sensation and reflexes in the lower extremities.  

In a July 2007 rating decision, the RO in St. Petersburg, Florida continued the 60 percent rating.  

VA primary care treatment records show occasional notations of on-going low back pain and the use of prescription pain medication.  In June 2007, a clinician noted that the back disorder was "stable," and in July 2007, the Veteran requested an air mattress and car seat assistive device to improve his back discomfort while driving. 

The Veteran underwent another review examination by a different VA physician in April 2009.  On this occasion, the Veteran denied any symptoms of erectile dysfunction and reported daily severe pain radiating to the right thigh but without flare-up episodes.  The Veteran reported losing less than one week of work in the past twelve months as a VA hospital ward clerk.  He reported that he was able to walk greater than one-quarter but less than one mile.  The examiner indicated that range of motion was less than normal with forward flexion of 85 degrees with pain on motion, muscle spasms, and reduced sensation and reflexes of the lower extremities.  

In May 2009, the RO in St. Petersburg proposed a reduction in rating to 10 percent. The RO restated the findings in the April 2009 examination report, and found,  without further explanation that the Veteran's lumbar spine disorder had improved.  The RO proposed the rating of 10 percent describing, but not specifically citing, revised criteria in 38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine (2009). 

In June 2009, the Veteran objected to the proposed reduction in rating, noting that he never reported improvement in his symptoms or function and that there were no imaging studies to show improvement in his bulging disc.  The same month, a VA primary care physician noted that the lumbar spine disorder was stable but that the Veteran obtained some pain relief with medication.  

In August 2009, the RO executed the reduction in rating of the lumbar spine myositis with bulging L5-S1 disc from 60 to 10 percent with the same narrative as in the proposed rating decision.  The RO continued to list Diagnostic Codes 5021-5293 as applicable, and did not cite or apply the provisions of 38 C.F.R. § 3.344.  

Private imaging studies in March and June 2011 showed additional disc bulging at two more levels and indications of degenerative spondylosis.  VA electrodiagnostic studies in August 2011 showed left side radiculopathy and bilateral peripheral neuropathy.   Private and VA medical records showed treatment for exacerbations in April and June 2012 that required bed rest for 12 hours ordered by a physician and emergency room treatment respectively.  

During an  October 2012video-conference hearing, with the St. Petersburg RO, the Veteran described his current symptoms, use of a back brace, and activity limitations.  He testified that his symptoms had been progressively more severe that now included left side radiculopathy and the use of additional medication and spinal injections.  The presiding officer stated only that he would review the results of the April 2009 examination.  In a November 2012 statement of the case, the RO in St. Petersburg restated the narrative provided in the August 2009 rating decision, noted the hearing testimony, found that the April 2009 examination was adequate, and continued the 10 percent rating based on the criteria of the General Formula for Diseases and Injuries of the Spine.  There was no citation to 38 C.F.R. § 3.344, discussion of the criteria, or application of the criteria to the Veteran's disability.  

However, in a telephone call the same month, a VA representative of the RO in San Juan asked if the Veteran wished to submit a claim for service connection for radiculopathy secondary to the lumbar spine disorder.  The Veteran did so, and in March 2013, the RO in San Juan granted service connection for left side radiculopathy and a 10 percent rating effective November 28, 2012, the date of the telephone call. 

During the January 2014 Board hearing, the Veteran again testified that his lumbar myositis and bulging disc had not improved since 1999.  

As a result of the RO's August 2009 rating decision, the 60 percent rating under Diagnostic Code 5021-5293 had been in effect for more than 5 years.  See Brown (Kevin) v. Brown, 5 Vet. App. 413, 418 (1993) (the duration for the purposes of 38 C.F.R. § 3.344(c) is measured from the effective date assigned the rating until the effective date of the actual reduction and not the date of the RO's proposal or ordering of a reduction).

For disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  
38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement. Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history. In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the veteran's responsibility to show the disability has worsened. A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

As noted above, as of the effective date of the reduction, the 60 percent rating for the Veteran's lumbar myositis had been in effect for more than 5 years; hence, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  However, the August 2009 rating decision that reduced the rating, and the November 2011 SOC reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R.
§ 3.344, the primary regulation governing rating reductions.

Moreover, in this case, the RO did not address whether the single VA examination in 2009 used as a basis for the reduction was as full and complete as the examination on which the 10 percent rating was established, or whether the evidence demonstrated material improvement that would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320 (1995).  In addition, neither the February 2009 rating decision, nor the November 2011 SOC includes discussion of, or citation to, 38 C.F.R. § 3.344.

The Board emphasizes that the failure to consider and apply applicable  provisions of 38 C.F.R. § 3.344  renders a rating reduction decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277. Accordingly, on these facts, the 60 percent rating assigned for lumbar myositis with L5-S1 disc bulging must be restored effective October 10, 1999.

As a final point, given the outcome warranted in view of the aforementioned procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.  Nevertheless, it is noteworthy that the only objective evidence of record to even suggest any improvement in the disability is the measurement of forward flexion of the lumbar spine that varied from 60 degrees in 1999, to 75 degrees in 2001, to 90 degrees in 2007, and 85 degrees in 2009.  At no time did the Veteran, an outpatient clinician, or VA examiner provide comments to suggest overall improvement of the symptoms or activity limitations.  The reduction was based on a single VA examination-contrary to the dictates of 38 C.F.R. § 3.344 for ratings in effect for 5 years or more-and imaging studies revealed additional disc bulging and nerve root impingement causing radiculopathy, for which secondary service connection was later granted.  


ORDER

The claim for restoration of a 60 percent rating for lumbar myositis with L5-S1 disc bulging from October 10, 1999, is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


